Exhibit 10.2

SECURED TERM PROMISSORY NOTE

 

$7,500,000    Advance Date: October 30, 2012    Maturity Date: November 1, 2015

FOR VALUE RECEIVED, Identive Group, Inc., a Delaware corporation, for itself and
each of its Domestic Subsidiaries party to the Loan Agreement (defined below)
(collectively, “Borrower”) hereby promises to pay to the order of Hercules
Technology Growth Capital, Inc., a Maryland corporation or the holder of this
Secured Term Promissory Note (the “Lender”) at 400 Hamilton Avenue, Suite 310,
Palo Alto, CA 94301 or such other place of payment as the holder of this Secured
Term Promissory Note (this “Promissory Note”) may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of Seven Million Five Hundred Thousand Dollars ($7,500,000) or such other
principal amount as Lender has advanced to Borrower, together with interest at
the rate specified in the Loan Agreement (defined below).

This Promissory Note is the Term Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement dated
October 30, 2012, by and among Borrower and Lender (as the same may from time to
time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All payments shall be made in accordance with the Loan Agreement. All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

(SIGNATURE TO FOLLOW)



--------------------------------------------------------------------------------

BORROWER:

 

IDENTIVE GROUP, INC. By:  

/s/ David Wear

  Title:  

  CFO

  HIRSCH ELECTRONICS LLC By:  

/s/ David Wear

  Title:  

  CFO

  ROCKWEST TECHNOLOGY GROUP, INC. By:  

/s/ David Wear

  Title:  

  CFO

  ACiG TECHNOLOGY CORP. By:  

/s/ David Wear

  Title:  

  CFO

  idONDEMAND, INC. By:  

/s/ David Wear

  Title:  

  CFO

 

 

 

[Signature page to Secured Term Promissory Note]